 

Exhibit 10.1

 

FORM OF SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of May 10,
2013, between Dyax Corp., a Delaware Corporation (the “Company”), and the
purchaser identified on the signature pages hereto (including its successors and
assigns, the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to the Purchaser, and the Purchaser desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1            Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Designation” means the certificate of designation to the
Company’s Amended and Restated Certificate of Incorporation, as amended, to be
filed prior to the Closing by the Company with the Secretary of State of
Delaware, in the form of Exhibit A attached hereto.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares, in each case,
have been satisfied or waived, but in no event later than the fourth Trading Day
following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 



1

 

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Common Stock Per Share Purchase Price” equals $2.30, subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of this
Agreement and prior to the Closing.

 

“Company Counsel” means Edwards Wildman Palmer LLP, with offices located at 111
Huntington Avenue, Boston, MA 02199.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction, other than restrictions imposed
by securities laws.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).

 

“NASDAQ” means The NASDAQ Global Market.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” means the Series 1 Convertible Preferred Stock, par value
$0.01 per share, of the Company issued hereunder having the rights, preferences
and privileges set forth in the Certificate of Designation.

 

“Preferred Stock Per Share Purchase Price” equals $230.00, subject to adjustment
for reverse and forward stock splits, stock dividends, stock combinations and
other similar transactions of the Preferred Stock that occur after the date of
this Agreement and prior to the Closing.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 



2

 

 

“Prospectus” means the base prospectus included in the Registration Statement,
including the Prospectus Supplement and all other documents and information
deemed to be part of the Prospectus by incorporation by reference or otherwise,
as amended from time to time.

 

“Prospectus Supplement” means any supplement to the Prospectus complying with
Rule 424(b) of the Securities Act, including the preliminary prospectus
supplement and the prospectus supplement that will be filed with the Commission
and delivered by the Company to the Purchaser at or prior to the Closing and the
documents incorporated by reference therein.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.5.

 

“Registration Statement” means the effective registration statement with
Commission file No. 333-171405 which registers the sale of the Shares to the
Purchaser, including all exhibits, financial schedules and all documents and
information deemed to be part of the Registration Statement by incorporation by
reference or otherwise, as amended from time to time, including the information
(if any) contained in the Prospectus Supplement and deemed to be part thereof
under the rules of the Securities Act.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(d).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock, and any shares of Preferred Stock,
issued or issuable to the Purchaser pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable Common Stock). 

 

“Subscription Amount” means the aggregate amount to be paid for Shares purchased
hereunder as specified below the Purchaser’s name on the signature page of this
Agreement and next to the heading “Subscription Amount,” in United States
dollars and in immediately available funds.

 

“Subsidiary” means any subsidiary of the Company as set forth on Exhibit 21.1 to
the Company’s Annual Report on Form 10-K for the year ended December 31, 2012,
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the Common Stock is traded on NASDAQ.

 



3

 

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Company, the current
transfer agent of the Company.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1            Closing. The purchase and sale of the Shares hereunder is being
made in connection with an offering by the Company of up to $30 million in
shares of the Company’s Common Stock and Preferred Stock pursuant to the
Registration Statement (the “Offering”). On the Closing Date, upon the terms and
subject to the conditions set forth herein, the Company agrees to sell, and the
Purchaser agrees to purchase, shares of Common Stock and Preferred Stock in the
amounts set forth on the signature page hereto executed by the Purchaser, at a
per share purchase price equal to the Common Stock Per Share Purchase Price for
the shares of Common Stock purchased and the Preferred Stock Per Share Purchase
Price for the shares of Preferred Stock purchased (if any). Promptly after
receipt of the Shares referenced in Section 2.2(a)(iii), the Purchaser shall
deliver to the Company, via wire transfer or a certified check, immediately
available funds equal to the Purchaser’s Subscription Amount as set forth on the
signature page hereto executed by the Purchaser, and the Company and the
Purchaser shall deliver the other items set forth in Section 2.2 deliverable at
or prior to the Closing. Upon satisfaction of the covenants and conditions set
forth in Sections 2.2 and 2.3, the Closing shall occur at the offices of Company
Counsel or such other location as the parties shall mutually agree. In the event
the Closing Date has not occurred on or prior to the fourth Trading Day
following the date hereof due to a failure by the Company to satisfy any of the
applicable conditions precedent, the Purchaser’s obligations hereunder shall
terminate.

 

2.2            Deliveries.

 

(a)            On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to the Purchaser the following:

 

(i)            this Agreement duly executed by the Company;

 

(ii)           a legal opinion of Company Counsel, dated as of the Closing Date,
in substantially the form of Exhibit B attached hereto with such changes as RA
Capital Healthcare Fund, LP, as one of the Purchasers may approve;

 

(iii)          after delivery of the Purchaser’s Subscription Amount referenced
in Section 2.2(b)(ii), a copy of the irrevocable instructions to the Transfer
Agent instructing the Transfer Agent to deliver (x) via the Depository Trust
Company Deposit or Withdrawal at Custodian system (“DWAC”) the number of shares
of Common Stock set forth on the signature page hereto and (y) a certificate
representing the number of shares of Preferred Stock set forth on the signature
page hereto, in each case, registered in the name of the Purchaser;

 



4

 

 

(iv)          a certified copy of the Certificate of Designation, as filed with
the Secretary of State for the State of Delaware; and

 

(v)           the Prospectus Supplement (which may be delivered in accordance
with Rule 172 under the Securities Act).

 

(b)            On or prior to the Closing Date, the Purchaser shall deliver or
cause to be delivered to the Company the following:

 

(i)            this Agreement duly executed by the Purchaser; and

 

(ii)           the Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company.

 

2.3            Closing Conditions.

 

(a)            The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Purchaser contained
herein (unless as of a date specified therein);

 

(ii)           all obligations, covenants and agreements of the Purchaser
required to be performed at or prior to the Closing Date shall have been
performed in all material respects; and

 

(iii)          the delivery by the Purchaser of the items set forth in Section
2.2(b) of this Agreement.

 

(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:

 

(i)            the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a date specified therein);

 

(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed in all
material respects;

 

(iii)          the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;

 

(iv)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and

 

(v)           from the date hereof through the Closing Date, the Company shall
not have received notice of any violation of any law, rule or regulation, or
stock exchange rule, from any governmental, regulatory or self-regulatory
authority including, without limitation, the Commission or NASDAQ and trading in
the Common Stock shall not have been suspended by the Commission or NASDAQ
(except for any suspension of trading of limited duration agreed to by the
Company in connection with the Offering, which suspension shall be terminated
prior to the Closing), and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established generally on
securities whose trades are reported by such service, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities nor shall there have occurred any material outbreak or escalation of
hostilities or other national or international calamity of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of the Purchaser, makes it impracticable
or inadvisable to purchase the Shares at the Closing.

 



5

 

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1            Representations and Warranties of the Company. Except as
disclosed in the SEC Reports or the Registration Statement and the Prospectus,
the Company hereby makes the following representations and warranties to the
Purchaser:

 

(a)            Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing
(where such concept is recognized) under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted and as described in the Prospectus. The Company is not in violation or
default of any of the provisions of its certificate of incorporation or bylaws.
The Company is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(b)            Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals, which will be
obtained by the Company on or prior to the Closing Date. Each Transaction
Document to which it is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, assuming due authorization, execution and delivery by the Purchaser
thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in respect of the Purchaser in accordance with
its terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law or public policy.

 



6

 

 

(c)            No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Shares and
the consummation by it of the transactions contemplated hereby and thereby to
which it is a party do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not have or reasonably be expected to result in a Material
Adverse Effect.

 

(d)            Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.2 of this Agreement, (ii)
the filing with the Commission of the Prospectus Supplement, (iii) an
application to NASDAQ for the listing of the shares of Common Stock issued
hereunder and the shares of Common Stock issuable upon conversion of the shares
of Preferred Stock, if any, issued hereunder for trading thereon in the time and
manner required thereby, (iv) the filing of the Certificate of Designation with
the Secretary of State of the State of Delaware, and (v) such filings as are
required to be made under applicable state securities laws or FINRA
(collectively, the “Required Approvals”). All Required Approvals necessary for
the transactions contemplated by the Transaction Documents, including the
delivery of the Shares to the Purchaser, will have been obtained or made by the
Company on or prior to the Closing Date.

 



7

 

 

(e)            Issuance of the Shares; Registration. The Shares are duly
authorized and, when issued, paid for and delivered in accordance with this
Agreement, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company and free and clear of any and all
restrictions on transfer and shall not bear any restrictive legend of any kind.
The Company has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock and Preferred Stock issuable pursuant to this
Agreement, including shares of Common Stock issuable upon conversion of the
Preferred Stock. The Registration Statement was declared effective on January 6,
2011. The Registration Statement is effective under the Securities Act and no
stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the Prospectus has been issued
by the Commission and no proceedings for that purpose have been instituted or
are threatened by the Commission. Any required filing of each Prospectus
Supplement will be made in the manner and within the time period required by
such Rule 424(b). At the time the Registration Statement and any amendments
thereto became effective, at the date of this Agreement and at the Closing Date,
the Registration Statement and any amendments thereto conformed and will conform
in all material respects to the requirements of the Securities Act and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Prospectus and any amendments or
supplements thereto, at the time the Prospectus or any amendment or supplement
thereto was issued and at the Closing Date, conformed and will conform in all
material respects to the requirements of the Securities Act and did not and will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(f)            Capitalization. As of the date hereof, without giving effect to
the Closing, the authorized capital stock of the Company consists of 200,000,000
shares of Common Stock and 1,000,000 shares of Preferred Stock, 50,000 of which
have been designated as Series A Junior Participating Preferred Stock, none of
which have been issued. As of the date hereof, there are: (i) 100,277,924 shares
of Common Stock issued and outstanding, (ii) no shares of Preferred Stock issued
or outstanding, and (iii) 12,978,370 shares of Common Stock reserved for
issuance upon exercise of options, warrants and other convertible securities
outstanding as of the date hereof. The Company’s certificate of incorporation,
as in effect on the date hereof, and the Company’s bylaws, as in effect on the
date hereof, are each filed as exhibits to the SEC Reports. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as described in the SEC Reports and pursuant to the Company’s
stock plans and equity incentive plans, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional Common Stock or Common Stock Equivalents. The issuance and sale
of the Shares will not obligate the Company to issue Common Stock or other
securities to any Person (other than in connection with this offering) and will
not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are validly issued,
fully paid and nonassessable, have been issued in compliance with all applicable
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Shares. There are no stockholders agreements, voting agreements, shareholders
rights plans or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

 



8

 

 

(g)            SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since January 1, 2012 (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Exchange Act, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to the disqualification provisions set
forth in Rule 144(i) under the Securities Act. The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(h)            Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 



9

 

 

(i)            Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not in the 12 months preceding
the date hereof received notice from NASDAQ to the effect that the Company is
not in compliance with the listing or maintenance requirements of NASDAQ, and
the Company is in material compliance with all such listing and maintenance
requirements.

 

(j)            Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Purchaser or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the Registration Statement. The Company
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company. The
Company acknowledges and agrees that Purchaser makes or has made no
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

 

(k)            Acknowledgement Regarding Purchaser’s Trading Activity. Anything
in this Agreement or elsewhere herein to the contrary notwithstanding (except
for Sections 3.2(d) and 4.6 hereof), it is understood and acknowledged by the
Company that: (i) the Purchaser has not been asked by the Company to agree, nor
has the Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Shares for any specified term; (ii) past or
future open market or other transactions by the Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the Closing, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) the Purchaser, and counter-parties in
“derivative” transactions to which the Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
the Purchaser shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (y) the Purchaser may engage in
hedging activities at various times during the period that the Shares are
outstanding, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

(l)            Subsidiaries. None of the Subsidiaries is currently conducting
any business or individually or collectively with the other Subsidiaries owns
any material assets of the business of the Company and the Subsidiaries, taken
as a whole.

 



10

 

 

3.2            Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants as of the date hereof and as of the Closing Date
to the Company as follows (unless as of a specific date therein):

 

(a)            Organization; Authority. The Purchaser is either an individual or
an entity duly organized, validly existing and in good standing (where such
concept is recognized) under the laws of the jurisdiction of its organization
with full right, corporate or partnership power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and performance by the Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate, partnership, limited liability company or similar action, as
applicable, on the part of the Purchaser. Each Transaction Document to which it
is a party has been duly executed by or on behalf of the Purchaser, and when
delivered by the Purchaser in accordance with the terms hereof, assuming due
authorization, execution and delivery by the Company thereof, will constitute
the valid and legally binding obligation of the Purchaser, enforceable against
it in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law or
public policy.

 

(b)            No Conflicts. The execution, delivery and performance by the
Purchaser of the Transaction Documents and the consummation by it of the
transactions contemplated hereby and thereby to which it is a party do not and
will not (i) conflict with or violate any provision of the Purchaser’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the
Purchaser, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Purchaser
debt or otherwise) or other understanding to which the Purchaser is a party or
by which any property or asset of the Purchaser is bound or affected, or (iii)
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Purchaser is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Purchaser is bound or affected except in the case of each of clauses (ii) and
(iii), such as would not reasonably be expected to have a material adverse
effect on the Purchaser’s ability to perform in any material respect its
obligations under any Transaction Documents.

 

(c)            Certain Transactions and Confidentiality. Other than consummating
the transactions contemplated hereunder, the Purchaser has not, nor has any
Person acting on behalf of or pursuant to any understanding with the Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that the Purchaser first became aware of the transactions contemplated
hereunder and ending immediately following the issuance of the initial press
release described in Section 4.2 below. Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of the Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of the Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Agreement. Other than to other Persons party
to this Agreement and to representatives of the Purchaser, the Purchaser has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

 



11

 

 

(d)            Prospectus. The Purchaser represents that it has received or can
obtain on the Commission’s EDGAR filing system at www.sec.gov the Prospectus,
which is part of the Registration Statement.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1            Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares for purposes of the rules and regulations of NASDAQ
such that it would require shareholder approval prior to the closing of such
other transaction unless shareholder approval is obtained before the closing of
such subsequent transaction.

 

4.2            Securities Laws Disclosure; Publicity. The Company shall, by 9:30
a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby. From and after the issuance of such press release, the
Company shall have publicly disclosed all material, non-public information
delivered to the Purchaser by the Company or any of its subsidiaries, or any of
its respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company shall as
soon as practicable, but in any event within four Business Days following the
date hereof, file a Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby, which Form 8-K shall include this Agreement,
the Certificate of Designation and any other material Transaction Documents as
exhibits thereto. The Company shall not publicly disclose the name of the
Purchaser, or include the name of the Purchaser in any filing with the
Commission or any regulatory agency or NASDAQ, without the prior written consent
of the Purchaser, except (a) as required by federal securities law in connection
with the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (b) to the extent such disclosure is required
by law or NASDAQ regulations, in each case the Company shall provide the
Purchaser with prior notice of such disclosure.

 



12

 

 

4.3            Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf will provide the Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Purchaser shall have executed a written
agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that the Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

4.4            Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares hereunder substantially as set forth in the Prospectus
Supplement.

 

4.5            Indemnification of Purchaser. Subject to the provisions of this
Section 4.5, the Company will indemnify and hold the Purchaser and its
directors, trustees, officers, shareholders, members, partners, employees and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls the Purchaser (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur due to
a claim by a third party as a result of or relating to any action instituted
against the Purchaser in any capacity, or its Affiliates, by any stockholder of
the Company who is not an Affiliate of the Purchaser, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a material breach of the Purchaser’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
the Purchaser may have with any such stockholder or any material violations by
the Purchaser of state or federal securities laws or any conduct by the
Purchaser which constitutes fraud, gross negligence, or willful misconduct). If
any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel for all Purchaser Parties entitled to indemnification
hereunder. The Company will not be liable to any Purchaser Party under this
Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s material breach of any of
the representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The Company will
have the exclusive right to settle any claim or proceeding, provided that the
Company will not settle any such claim, action or proceeding without the prior
written consent of the Purchaser Party, which will not be unreasonably withheld
or delayed; provided, however, that such consent shall not be required if the
settlement includes a full and unconditional release satisfactory to the
Purchaser Party from all liability arising or that may arise out of such claim
or proceeding and does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any Purchaser Party and is
only comprised of a cash settlement.

 



13

 

 

4.6            Certain Transactions and Confidentiality. The Purchaser covenants
that it will not execute any purchases or sales, including Short Sales of any of
the Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by this
Agreement are first publicly announced (or should have been announced as so
provided) pursuant to the initial press release as described in Section 4.2 in
violation of securities laws.  The Purchaser covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the initial press release as described in Section 4.2, the
Purchaser will maintain the confidentiality of the existence and terms of this
transaction.  Notwithstanding the foregoing and notwithstanding anything
contained in this Agreement to the contrary, the Company expressly acknowledges
and agrees that (i) the Purchaser makes no representation, warranty or covenant
hereby that it will not engage in effecting transactions in any securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced pursuant to the initial press release as described
in Section 4.2 (or should have been announced as so provided), (ii) the
Purchaser shall not be restricted or prohibited from effecting any transactions
in any securities of the Company in accordance with applicable securities laws
from and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.2 and (iii) the Purchaser shall not have any duty of confidentiality
to the Company or its Subsidiaries after the earlier of (x) issuance of the
initial press release as described in Section 4.2 and (y) 9:30 a.m. (New York
City time) on the Trading Day immediately following the date hereof. 
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Shares covered by this
Agreement.

 

4.7            Underlying Shares; Conversion Procedures. The Company shall
reserve and keep available at all times during which the shares of Preferred
Stock issued hereunder remain outstanding, free of preemptive rights, a
sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue the shares of Common Stock issuable upon conversion of the
shares of Preferred Stock pursuant to the Certificate of Designation. The form
of Notice of Conversion included in the Certificate of Designation sets forth
the totality of the procedures required of the Purchaser in order to convert the
shares of Preferred Stock. No additional legal opinion, other information or
instructions shall be required of the Purchaser to convert its shares of
Preferred Stock. The Company shall honor conversions of the shares of Preferred
Stock and shall deliver shares of Common Stock issuable upon conversion of the
Preferred Stock in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

 



14

 

 

ARTICLE V.
MISCELLANEOUS

 

5.1            Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement; provided, however, that
the Company shall pay the reasonable legal fees and expenses of Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C. (“Mintz Levin”), counsel to one of the
purchasers in connection with the transactions contemplated by this Agreement,
not to exceed $35,000, which amount shall be paid directly by the Company to
Mintz Levin at the Closing or paid by the Company to Mintz Levin upon
termination of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Shares to the Purchaser.

 

5.2            Entire Agreement. The Transaction Documents contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters.

 

5.3            Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address set forth on the signature pages
attached hereto prior to 5:30 p.m. (New York City time) on a Trading Day, (b)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address set forth on the signature pages attached hereto on a day that is
not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

5.4            Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.5            Successors and Assigns. This Agreement has been and is made for
the benefit of the Purchaser, the Company and their respective successors and
assigns. The term “successors and assigns” shall not include any purchaser of
Shares from the Purchaser merely because of such purchase.

 



15

 

 

5.6            No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.5.

 

5.7            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the State of Delaware. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of Delaware for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

5.8            Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.9            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.10            Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 



16

 

 

5.11            Independent Nature of Purchaser’s Obligations and Rights. The
Purchaser acknowledges that the Company is also entering into securities
purchase agreements in form and substance identical to this Agreement in
connection with the Offering with other purchasers contemporaneously herewith.
The obligations of the Purchaser under any Transaction Document are several and
not joint with the obligations of any other such purchaser of the Company’s
securities, and the Purchaser shall not be responsible in any way for the
performance or non-performance of the obligations of any other such purchaser of
the Company’s securities under any other document. Nothing contained herein or
in any Transaction Document, and no action taken by the Purchaser pursuant
thereto, shall be deemed to constitute a partnership, an association, a joint
venture or any other kind of entity with any other such purchaser, or create a
presumption that the Purchaser and any other such purchaser are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and any other documents.
The Purchaser shall be entitled to independently protect and enforce its rights
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
purchaser to be joined as an additional party in any proceeding for such
purpose. The Purchaser has been represented by its own separate legal counsel in
its review and negotiation of the Transaction Documents.

 

5.12            Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.13            Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

 

5.14            WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 



17

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

DYAX CORP.

 

 

Address for Notice:

By:_____________________________________

Name:

Title:

 

 

 

 

With a copy to (which shall not constitute notice):

Dyax Corp.

55 Network Drive

Burlington, MA 01803

Attn: Andrew Ashe

Fax: 1-617-225-7708

Email: aashe@dyax.com

 

 

 

 

 

 

 

 

Edwards Wildman Palmer LLP

111 Huntington Avenue

Boston, MA 02199

Attn: Nathaniel S. Gardiner

Fax: 1-617-227-4420

Email: ngardiner@edwardswildman.com

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 



18

 

 

[PURCHASER SIGNATURE PAGE TO DYAX SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
_________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

 

Email Address of Authorized Signatory:_________________________________________

 

Facsimile Number of Authorized Signatory: ______________________________________

 

Address of Purchaser:

 

 

 

 

DWAC Instructions for Delivery of Shares of Common Stock for Purchaser:

 

 

 

Address for Delivery of Shares of Preferred Stock for Purchaser:

 

 

 

 

Subscription Amount: $_________________

 

Shares of Common Stock: _________________

 

Shares of Preferred Stock: _________________

 



19

 

 

EXHIBIT A

 

Form of Certificate of Designation

 

[Included as Exhibit 3.1 to this Current Report on Form 8-K]

 



20

 

